Case 1:20-cv-21029-BB Document 5 Entered on FLSD Docket 03/10/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 1:20-cv-21029-BB

 DOUG LONGHINI,

        Plaintiff,
 v.

 JSJ REALTY HOLDINGS, INC.,

        Defendants.
 ______________________________________/
    VERIFIED CERTIFICATE OF PLAINTIFF’S COUNSEL REGARDING PRIOR
 FILINGS UNDER THE AMERICANS WITH DISABILITIES ACT FOR THE SUBJECT
                     PROPERTIES AND DEFENDANTS

        COMES NOW, counsel for Plaintiff, DOUG LONGHINI, hereby files his response to the

 Court’s March 9, 2020 Order Requiring the filing of a Verified Certificate of Counsel Regarding

 Any Prior Filings Under the Americans With Disabilities Act [D.E. 4]. Undersigned counsel states

 and verifies the following to the best of his knowledge:

        1.      That counsel, in good faith and prior to filing this action, conducted a search of

 case filings in the records of the Clerk of the United States District Court for the Southern

 District of Florida to ascertain whether the Defendant or the Defendants’ properties and businesses

 have ever been sued prior to the filing of this suit for alleged violations for the same, similar, or

 any violations of the Americans With Disabilities Act.

        2.      The results of the search concluded that Defendant, JSJ REALTY HOLDINGS,

 INC. had not been sued prior to the filing of this suit for alleged A.D.A. violations in the United

 States District Court for the Southern District of Florida.

        3.      As to settlement information such is not applicable because the Defendants have not

 been sued previously for alleged A.D.A. violations in the United States District Court for the
Case 1:20-cv-21029-BB Document 5 Entered on FLSD Docket 03/10/2020 Page 2 of 3



 Southern District of Florida.

        4.      Undersigned counsel conducted said search of case filings in the records of the

 Clerk of the United States District Court for the Southern District of Florida in order to verify

 whether or not any such prior case filings against the Defendants. The search was conducted prior

 to filing the instant Action and re-verified prior to filing this document.

        Pursuant to 28 U.S.C., Section 1746, I declare and verify under penalty of perjury that the

 foregoing is true and correct and re-certified at the time of filing this pleading.

        Dated this 10th day of March, 2020.


                                                        Respectfully Submitted,

                                                        GARCIA-MENOCAL & PEREZ, P.L.
                                                        Attorneys for Plaintiff
                                                        4937 SW 74th Court, No. 3
                                                        Miami, FL 33155
                                                        Telephone: (305)553-3464
                                                        Facsimile: (305) 553-3031
                                                        Primary E-Mail: ajperez@lawgmp.com
                                                        Secondary E-Mail: aquezada@lawgmp.com
                                                        ddunn@lawgmp.com

                                                         By: /s/ Anthony J. Perez
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451




                                                    2
Case 1:20-cv-21029-BB Document 5 Entered on FLSD Docket 03/10/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

 Court's electronic filing system upon all parties of record on March 10, 2020.

                                                      Respectfully Submitted,

                                                      GARCIA-MENOCAL & PEREZ, P.L.
                                                      Attorneys for Plaintiff
                                                      4937 SW 74th Court, No. 3
                                                      Miami, FL 33155
                                                      Telephone: (305)553-3464
                                                      Facsimile: (305) 553-3031
                                                      Primary E-Mail: ajperez@lawgmp.com
                                                      Secondary E-Mail: aquezada@lawgmp.com
                                                      ddunn@lawgmp.com

                                                      By: /s/ Anthony J. Perez
                                                      ANTHONY J. PEREZ




                                                 3
